Name: Commission Implementing Regulation (EU) NoÃ 1055/2011 of 20Ã October 2011 fixing the export refunds on milk and milk products
 Type: Implementing Regulation
 Subject Matter: trade;  processed agricultural produce;  trade policy
 Date Published: nan

 21.10.2011 EN Official Journal of the European Union L 276/27 COMMISSION IMPLEMENTING REGULATION (EU) No 1055/2011 of 20 October 2011 fixing the export refunds on milk and milk products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 164(2) and Article 170, in conjunction with Article 4, thereof, Whereas: (1) Article 162(1) of Regulation (EC) No 1234/2007 provides that the difference between prices on the world market for the products listed in Part XVI of Annex I to that Regulation and prices for those products on the Union market may be covered by an export refund. (2) Given the present situation on the market in milk and milk products, export refunds should be fixed in accordance with the rules and certain criteria provided for in Articles 162, 163, 164, 167 and 169 of Regulation (EC) No 1234/2007. (3) Article 164(1) of Regulation (EC) No 1234/2007 provides that export refunds may vary according to destination, especially where the world market situation, the specific requirements of certain markets or obligations resulting from agreements concluded in accordance with Article 300 of the Treaty make this necessary. (4) Refunds should be granted only on products that comply with the requirements of Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (2). (5) The currently applicable refunds have been fixed by Commission Implementing Regulation (EU) No 709/2011 (3). Since new refunds should be fixed, that Regulation should therefore be repealed. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Export refunds as provided for in Article 164 of Regulation (EC) No 1234/2007 shall be granted on the products and for the amounts set out in the Annex to this Regulation, subject to the conditions provided for in Article 3 of Regulation (EC) No 1187/2009. Article 2 Implementing Regulation (EU) No 709/2011 is hereby repealed. Article 3 This Regulation shall enter into force on 21 October 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2009, p. 1. (3) OJ L 190, 21.7.2011, p. 57. ANNEX Export refunds on milk and milk products applicable from 21 October 2011 Product code Destination Unit of measurement Refunds 0401 30 31 9100 L20 EUR/100 kg 0,00 0401 30 31 9400 L20 EUR/100 kg 0,00 0401 30 31 9700 L20 EUR/100 kg 0,00 0401 30 39 9100 L20 EUR/100 kg 0,00 0401 30 39 9400 L20 EUR/100 kg 0,00 0401 30 39 9700 L20 EUR/100 kg 0,00 0401 30 91 9100 L20 EUR/100 kg 0,00 0401 30 99 9100 L20 EUR/100 kg 0,00 0401 30 99 9500 L20 EUR/100 kg 0,00 0402 10 11 9000 L20 EUR/100 kg 0,00 0402 10 19 9000 L20 EUR/100 kg 0,00 0402 10 99 9000 L20 EUR/100 kg 0,00 0402 21 11 9200 L20 EUR/100 kg 0,00 0402 21 11 9300 L20 EUR/100 kg 0,00 0402 21 11 9500 L20 EUR/100 kg 0,00 0402 21 11 9900 L20 EUR/100 kg 0,00 0402 21 17 9000 L20 EUR/100 kg 0,00 0402 21 19 9300 L20 EUR/100 kg 0,00 0402 21 19 9500 L20 EUR/100 kg 0,00 0402 21 19 9900 L20 EUR/100 kg 0,00 0402 21 91 9100 L20 EUR/100 kg 0,00 0402 21 91 9200 L20 EUR/100 kg 0,00 0402 21 91 9350 L20 EUR/100 kg 0,00 0402 21 99 9100 L20 EUR/100 kg 0,00 0402 21 99 9200 L20 EUR/100 kg 0,00 0402 21 99 9300 L20 EUR/100 kg 0,00 0402 21 99 9400 L20 EUR/100 kg 0,00 0402 21 99 9500 L20 EUR/100 kg 0,00 0402 21 99 9600 L20 EUR/100 kg 0,00 0402 21 99 9700 L20 EUR/100 kg 0,00 0402 29 15 9200 L20 EUR/100 kg 0,00 0402 29 15 9300 L20 EUR/100 kg 0,00 0402 29 15 9500 L20 EUR/100 kg 0,00 0402 29 19 9300 L20 EUR/100 kg 0,00 0402 29 19 9500 L20 EUR/100 kg 0,00 0402 29 19 9900 L20 EUR/100 kg 0,00 0402 29 99 9100 L20 EUR/100 kg 0,00 0402 29 99 9500 L20 EUR/100 kg 0,00 0402 91 10 9370 L20 EUR/100 kg 0,00 0402 91 30 9300 L20 EUR/100 kg 0,00 0402 91 99 9000 L20 EUR/100 kg 0,00 0402 99 10 9350 L20 EUR/100 kg 0,00 0402 99 31 9300 L20 EUR/100 kg 0,00 0403 90 11 9000 L20 EUR/100 kg 0,00 0403 90 13 9200 L20 EUR/100 kg 0,00 0403 90 13 9300 L20 EUR/100 kg 0,00 0403 90 13 9500 L20 EUR/100 kg 0,00 0403 90 13 9900 L20 EUR/100 kg 0,00 0403 90 33 9400 L20 EUR/100 kg 0,00 0403 90 59 9310 L20 EUR/100 kg 0,00 0403 90 59 9340 L20 EUR/100 kg 0,00 0403 90 59 9370 L20 EUR/100 kg 0,00 0404 90 21 9120 L20 EUR/100 kg 0,00 0404 90 21 9160 L20 EUR/100 kg 0,00 0404 90 23 9120 L20 EUR/100 kg 0,00 0404 90 23 9130 L20 EUR/100 kg 0,00 0404 90 23 9140 L20 EUR/100 kg 0,00 0404 90 23 9150 L20 EUR/100 kg 0,00 0404 90 81 9100 L20 EUR/100 kg 0,00 0404 90 83 9110 L20 EUR/100 kg 0,00 0404 90 83 9130 L20 EUR/100 kg 0,00 0404 90 83 9150 L20 EUR/100 kg 0,00 0404 90 83 9170 L20 EUR/100 kg 0,00 0405 10 11 9500 L20 EUR/100 kg 0,00 0405 10 11 9700 L20 EUR/100 kg 0,00 0405 10 19 9500 L20 EUR/100 kg 0,00 0405 10 19 9700 L20 EUR/100 kg 0,00 0405 10 30 9100 L20 EUR/100 kg 0,00 0405 10 30 9300 L20 EUR/100 kg 0,00 0405 10 30 9700 L20 EUR/100 kg 0,00 0405 10 50 9500 L20 EUR/100 kg 0,00 0405 10 50 9700 L20 EUR/100 kg 0,00 0405 10 90 9000 L20 EUR/100 kg 0,00 0405 20 90 9500 L20 EUR/100 kg 0,00 0405 20 90 9700 L20 EUR/100 kg 0,00 0405 90 10 9000 L20 EUR/100 kg 0,00 0405 90 90 9000 L20 EUR/100 kg 0,00 0406 10 20 9640 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 10 20 9650 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 10 20 9830 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 10 20 9850 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 20 90 9913 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 20 90 9915 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 20 90 9917 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 20 90 9919 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 30 31 9730 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 30 31 9930 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 30 31 9950 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 30 39 9500 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 30 39 9700 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 30 39 9930 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 30 39 9950 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 40 50 9000 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 40 90 9000 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 13 9000 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 15 9100 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 17 9100 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 21 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 23 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 25 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 27 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 29 9100 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 29 9300 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 32 9119 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 35 9190 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 35 9990 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 37 9000 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 61 9000 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 63 9100 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 63 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 69 9910 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 73 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 75 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 76 9300 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 76 9400 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 76 9500 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 78 9100 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 78 9300 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 79 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 81 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 85 9930 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 85 9970 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 86 9200 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 86 9400 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 86 9900 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9300 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9400 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9951 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9971 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9973 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9974 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9975 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 87 9979 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 88 9300 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 0406 90 88 9500 L04 EUR/100 kg 0,00 L40 EUR/100 kg 0,00 The destinations are defined as follows: L20 : All destinations with the exception of: (a) third countries: Andorra, Holy See (Vatican City State), Liechtenstein and the United States of America; (b) territories of the EU Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the Communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible and not forming part of the customs territory of the Community: Gibraltar (d) (d) the destinations referred to in Article 33(1), Article 41(1) and Article 42(1) of Commission Regulation (EC) No 612/2009 (OJ L 186, 17.7.2009, p. 1). L04 : Albania, Bosnia and Herzegovina, Serbia, Kosovo (), Montenegro and the former Yugoslav Republic of Macedonia. L40 : All destinations with the exception of: (a) third countries: L04, Andorra, Iceland, Liechtenstein, Norway, Switzerland, Holy See (Vatican City State), the United States of America, Croatia, Turkey, Australia, Canada, New Zealand and South Africa; (b) territories of the EU Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the Communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible and not forming part of the customs territory of the Community: Gibraltar. (d) the destinations referred to in Article 33(1), Article 41(1) and Article 42(1) of Commission Regulation (EC) No 612/2009 (OJ L 186, 17.7.2009, p. 1). (1) As defined by United Nations Security Council Resolution 1244 of 10 June 1999.